DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Response to Amendment
The Amendment to the claims filed on 04/28/2022 has been entered.  The amendment to claims 11, 12, and 16 overcomes the 112 rejection of the Final Rejection dated 01/18/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 5-7 recite, “wherein the posterior strut is arranged to extend along a back of a user’s leg and directed linearly above the heel portion of the footplate relative to the back of the leg” and claim 1, lines 13-14 recite, “the cut-out and the peak being arranged to correspond to a tibial crest and tibial tuberosity of a user” which language could be construed as positively claiming the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --wherein the posterior strut is configured to be arranged to extend along a back of a user’s leg and directed linearly above the heel portion of the footplate relative to the back of the leg-- and --the cut-out and the peak configured to be arranged to correspond to a tibial crest and tibial tuberosity of a user--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanck (US 2012/0271214) in view of Dar (US 2009/0177131).
	Regarding claim 1, Blanck discloses an orthosis 300 (knee ankle foot orthosis 200, [0051], see annotated Figs. 8 and 9 below) comprising: 

    PNG
    media_image1.png
    692
    571
    media_image1.png
    Greyscale



a footplate 180 (footplate section 180 of ankle/footplate section140, [0033] [0040], see annotated Fig. 3 below) having a heel portion 180 (heel is part of footplate section 180 of ankle/footplate section 140 of annotated Fig. 3 below which shows the same ankle/footplate section 140 but with a different cuff embodiment than Figs. 8 and 9),

    PNG
    media_image2.png
    347
    296
    media_image2.png
    Greyscale


a midfoot portion 180 (midfoot portion part of footplate 180, see annotated Fig. 3), a longitudinal axis extending between the heel and midfoot portions (annotated Fig. 3); a posterior strut 130 (posterior strut 130 [dual bars], [0033]) having a connecting portion 170 (ankle section 170 of ankle/footplate section 140, [0040], [0050], claim 7) connected to the heel portion of the footplate 140 (annotated Figs. 8 and 9 above, [0040]) and extending upwardly therefrom (annotated Fig. 9), wherein the posterior strut is arranged to extend along a back of a user's leg and directed linearly above the heel portion of the footplate relative to the back of the leg (annotated Fig. 9, annotated Fig. 3); and a securing device 110, 120, 305 (proximal cuff 110, [0029], strap 120, [0032]; lower portion of knee orthosis section 305 [carbon knee orthosis cuff],[0051]-[0052]) attached to the posterior strut ([0033], Fig. 9), the securing device including an anterior shell (lower portion of knee orthosis section 305 [carbon knee orthosis cuff], annotated magnified Fig. 8 below, [0051]-[0052]) 


    PNG
    media_image3.png
    705
    597
    media_image3.png
    Greyscale

having a rigid configuration ([0052]; the knee orthosis cuff is carbon), the anterior shell 305 opposed to the posterior strut (Figs. 8 and 9 shows cuff 110 and 305 are opposed to posterior strut) and defining a peak positioned medial of the longitudinal axis of the footplate (see annotated Fig. 8 above and annotated Fig. 6a below; where longitudinal axis extends from between the dual strut, the peak positioned to one side of the knee is positioned medial of the longitudinal axis), the anterior shell having side portions angled relative to one another to form the peak, the anterior shell defining a cut-out defined along the upper periphery of the anterior shell (annotated magnified Fig. 8 above showing cut-out and side portions; side portions are angled); wherein the posterior strut is positioned laterally relative to the longitudinal axis (see annotated Fig. 3 above; the longitudinal axis is disposed between the strut 130 where it aligns with an axis of the center of the strut; thus a portion of the strut to one side of the axis of the center strut is positioned laterally relative to the longitudinal axis) and a center of the posterior strut (annotated Fig. 8 below) corresponds to the peak of the anterior shell (the peak of the anterior shell is positioned laterally to one side of the knee [see annotated Fig. 8 below] and a center of a right section of the posterior strut [see annotated Fig. 8 below] is also positioned laterally to one side of the knee which is the same as the knee side to which the peak is positioned; thus a center of the posterior strut corresponds to the peak of the anterior shell)  

    PNG
    media_image4.png
    705
    597
    media_image4.png
    Greyscale


wherein the connecting portion is positioned lateral of the longitudinal axis of the footplate  (where the longitudinal axis of the footplate extends from between the dual strut [annotated Fig. 6a below], the connecting portion 170, which includes lateral wing 190 [0040], is lateral of the longitudinal axis, see annotated Fig. 6a below; though Fig. 6a has a different footplate embodiment it is used to show how the longitudinal axis of the dual strut extends to a longitudinal axis of the footplate in any embodiment; thus the connecting portion shown in annotated Fig. 9 above is seen to be positioned lateral of the longitudinal axis of the footplate as the longitudinal axis of the footplate is in alignment with a longitudinal axis between the strut, and the connecting portion is lateral of the longitudinal axis of the strut and is thus lateral of the longitudinal axis of the footplate), 

    PNG
    media_image5.png
    343
    352
    media_image5.png
    Greyscale


wherein the anterior shell is directly opposite the posterior strut (see Fig. 9 where strut 130 is disposed on opposite side of cuff 110 of anterior shell 110, 305); wherein the securing device further includes a base element secured to the posterior strut (see annotated Fig. 9 above and magnified annotated Fig. 9 below), 

    PNG
    media_image6.png
    642
    692
    media_image6.png
    Greyscale


the base element being separate from the posterior strut (see magnified annotated Fig. 9 above which shows base element is a separate element from the strut) and extending beyond and laterally relative to opposed edges of the posterior strut (see annotated Fig. 9 above), at least one strap member 120 (annotated Fig. 9, [0032]) attached to the base element (strap 120 attached to the base element via the cuff, [0032]) and extending to and securing to the anterior shell ([0032]) so as to be arranged to extend around a user's lower leg ([0028]).
	Blanck does not explicitly disclose that the cut-out and the peak being arranged to correspond to a tibial crest and tibial tuberosity of a user.
	Dar teaches an analogous orthosis 150 (Figs. 1 and 6) comprising an analogous securing device 50, 114, 60 (semi-rigid frame 50, internal soft layer 114 and external soft layer 60, [0167]) including an analogous anterior shell 50, the analogous anterior shell defining a peak (see annotated Fig. 6 below) 

    PNG
    media_image7.png
    616
    586
    media_image7.png
    Greyscale

and having side portions angled relative to one another to form the peak, the anterior shell defining a cut-out defined along the upper periphery of the anterior shell, the cut-out and  the peak being arranged to correspond to a tibial crest and tibial tuberosity of a user([0183]-[0184]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the cut-out and the peak  of the anterior shell of the orthosis of Blanck being arranged to correspond to a tibial crest and tibial tuberosity of a user, as taught by Dar, in order to provide an improved orthosis that that assists with placement of the orthosis (Dar, [0183]-[0184]).
Regarding claim 18, Blanck in view of Dar discloses the invention as described above and further discloses wherein the connecting portion is integral to the posterior strut (Blanck, claim 7; connecting portion 140 is part of the ankle/footplate and claim recites it is integral) and defines a curved profile (Blanck, Fig. 5 where 140 is curved) in a heel area of a user (Blanck, Fig. 5).
Regarding claim 19, Blanck in view of Dar discloses the invention as described above and further discloses wherein the connecting portion is a separate member from the posterior strut and the heel portion of the footplate (Blanck, claim  8 recites strut is removably attachable from the ankle section/footplate which ankle section is part of the connecting portion).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanck (US 2012/0271214) in view of Dar (US 2009/0177131) and in further view of Hinds (US 2014/0121579).
Regarding claim 3, Blanck in view of Dar discloses the invention as described above according to claim 1.
Blanck in view of Dar does not disclose wherein the securing device includes a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device.
Hinds teaches an analogous orthosis 200 (wrist brace 200, Fig. 2) comprising an analogous securing device 216, 214 (wrist strap 216 and brace body 214, [0036]) including an analogous anterior shell 214 (brace body 214) wherein the securing device includes a dial tensioner 238 (tightening mechanism 238, annotated Fig. 2 below, [0032], [0038])  secured to the anterior shell (Fig. 2) and a cable 234 (lace, [0029]) extending between the dial tensioner and a posterior aspect of the securing device (see annotated Fig. 2 below).

    PNG
    media_image8.png
    577
    425
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the securing device of the orthosis of Blanck in view of Dar a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device, as taught by Hinds, in order to provide an improved orthosis having an improved securing device which may be adjustably tightened when worn to provide a desired level of tightness (Hinds, [0032] [0037]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanck (US 2012/0271214) in view of Dar (US 2009/0177131) and in further view of Hu (US 2011/0146032).
Regarding claim 4, Blanck in view of Dar discloses the invention as described above according to claim 1.
Blanck in view of Dar does not discloses the strap member includes a stiffening member arranged to maintain a vertical position of the anterior shell during donning.
Hu teaches an analogous orthosis 25 (orthopedic walker 25, Figs. 2B, [0049]) having an having an analogous shell 18 (base structure 18 is a shell, [0049]; Fig. 2B) and analogous strap member 32 (strapping system 30 includes strap 32, [0053]; any of the straps mounted on the orthopedic walker 25 may include any of the strapping system configurations defined herein, [0049]), the strap member 12  includes a stiffening member 34 (reinforcement element 34, [0053]) arranged to maintain a vertical position of the anterior shell during donning (Fig. 3B, [0052], [0055]; as the claim limitations are met, the strap member of Hu is arranged to maintain a vertical position of the anterior shell during donning).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strap member of the orthosis of Blanck in view of Dar to include a stiffening member arranged to maintain a vertical position of the anterior shell during donning, as taught by Hu, in order to provide an improved orthosis that allows the strap member to maintain sufficient durability and strength for use (Hu, [0005]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanck (US 2012/0271214) in view of Dar (US 2009/0177131) and in further view of Devreese (US 2006/0276736).
Regarding claim 5, Blanck in view of Dar discloses the invention as described above.
Blanck in view of Dar does not disclose wherein the securing device comprises a sleeve connecting the posterior strut and the anterior shell and arranged to radially compress against an outer surface of a leg of a user, a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve.
Devreese teaches an analogous orthosis (Fig. 1) having an analogous posterior strut 3 (posts 3, [0050]) and an analogous securing device 2 (cuff 2, [0050]) and an analogous anterior shell 2 (cuff 2 [analogous anterior shell in that it extends anteriorly]) wherein the securing device comprises a sleeve 5 (sheath 5, Fig. 1, [0050]) connecting the posterior strut and the anterior shell (Fig. 1, [0050]) and arranged to radially compress against an outer surface of a leg of a user (cuff 2 [analogous anterior shell in that it extends anteriorly] is arranged to radially compress against an outer surface of a leg [0043]); as sheath 5 [sleeve] is part of the cuff 2, it is arranged to radially compress against an outer surface of a leg via the cuff), a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve (Fig. 1, [0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the securing device of the orthosis of Blanck in view of Dar comprises a sleeve connecting the posterior strut and the anterior shell and arranged to radially compress against an outer surface of a leg of a user, a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve, as taught by Devreese, in order to provide an improved orthosis that allows for a vertical displacement of the shell (Devreese, [0019]).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanck (US 2012/0271214) in view of Dar (US 2009/0177131) and in further view of Ingimundarson (2005/0054959).
Regarding claim 6, Blanck in view of Dar discloses the invention as described above according to claim 1.
Blanck in view of Dar does not expressly disclose wherein the footplate defines a line of progression extending from the heel portion through the midfoot portion.
Ingimundarson teaches an analogous footplate for use with an analogous orthosis 200 (Figs. 21, [0097]) wherein the footplate defines a line of progression 124 extending from the heel portion through the midfoot portion (Fig. 16. [0074]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of Blanck in view of Dar to define a line of progression extending from the heel portion through the midfoot portion, as taught by Ingimundarson, in order to guide the gait pattern to follow a more normal line of progression ([0074]).
Regarding claim 7, Blanck in view Dar and in further view of Ingimundarson discloses the invention as described above and further discloses wherein the connecting portion 170 (ankle section 170 of footplate 140 of Blanck) is eccentrically connected to the heel portion (see annotated Blanck Fig. 3 below which show ankle section on either side of heel portion)

    PNG
    media_image9.png
    349
    296
    media_image9.png
    Greyscale

such that when the foot of a user is positioned on the footplate the connecting portion and the posterior strut are parallel to a rotation axis of a knee (annotated Fig. 3 above) and obliquely oriented relative to a rotation axis of an ankle (annotated Fig. 3 above) tApplication No.: 16/742,601oArt Unit: 3786 Attorney Docket No.: 19793.466.1.1 5/13accommodate a defined rotation of the foot and the longitudinal axis of the footplate relative to the line of progression during gait (see annotated Fig. 3 above and annotated Fig. 6a above with regard to claim 1 where posterior strut is lateral to longitudinal axis; longitudinal axis can align with side of  knee thus posterior strut is parallel  to a rotation axis of the knee; claimed structure is disclosed and capable of this intended use) and obliquely oriented relative to a rotation axis of an ankle (see annotated Fig. 3 above; as ankle rotates from side to side it is oblique to posterior strut and connecting portion) to accommodate a defined rotation of the foot and the longitudinal axis of the footplate relative to the line of progression during gait (the disclosed structure of the combination of Blanck, Dar and Ingimundarson is capable of performing the intended use).
Regarding claim 8, Blanck in view of Dar and in further view of Ingimundarson disclose the invention as described above according to claim 7 wherein the defined rotation of the foot relative to the line of progression (see annotated Fig. 16 of Ingimundarson below)


    PNG
    media_image10.png
    296
    621
    media_image10.png
    Greyscale

comprises the foot being externally rotated relative to the line of progression (disclosed structure is capable of the intended use).
Regarding claim 9, Blanck in view of Dar and in further view of Ingimundarson discloses the invention as described and further discloses wherein the connecting portion is integral to the posterior strut (Blanck, claim 7; Blanck, Fig. 9).  
Claim 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanck (US 2012/0271214) in view of Dar (US 2009/0177131) and in further view of Shlomovitz (US 2008/0300525).
Regarding claim 10, Blanck in view of Dar discloses the invention as described above.
Blanck in view of Dar does not disclose wherein a thickness of the footplate through a first deflection zone defined along a length of the footplate is tapered to direct flexing of the footplate toward under heads of metatarsal bones of the foot.
Shlomovitz teaches an analogous orthosis 100 comprising: an analogous footplate 110 (foot support 110, Fig. 1, [0129]-[0130]) wherein a thickness of the analogous footplate through a first deflection zone that allow bending (flexible portions, [0136]) defined along a length of the footplate 110 is tapered (Shlomovitz, Fig. 4B) to direct flexing of the footplate toward under heads of metatarsal bones 112 (Shlomovitz, ball portion 112 flexible to bending, [0136], [0138]) of the foot (Shlomovitz, [0093]; claimed structure which is disclosed is capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the footplate of the orthosis of Blanck in view of Dar has a thickness of the footplate through a first deflection zone defined along a length of the footplate is tapered to direct flexing of the footplate toward under heads of metatarsal bones of the foot, in order to provide an improved orthosis that assists in compensating a drop foot condition, (Shlomovitz, [0131]).
Regarding claim 13, Blanck in view of Dar and in further view of Shlomovitz discloses the invention as described above and further discloses the footplate comprises a supportive zone posterior of the first deflection zone (see annotated Shlomovitz Fig. 4B below),

    PNG
    media_image11.png
    300
    552
    media_image11.png
    Greyscale

the supportive zone having a rigidity arranged to limit or resist involuntary plantarflexion of the foot of a user (heel portion less flexible to bending than ball portion, Shlomovitz, [0093]; claimed structure is disclosed which is capable of this intended use).
Regarding claim 14, Blanck in view of Dar and in further view of Shlomovitz discloses the invention as described above and further discloses wherein the supportive zone is arranged to extend under a center of mass of the foot of a user (Shlomovitz Fig. 4B, supportive zone in the heel portion 111 is arranged to extend under a center of mass of the foot of the user; claimed structure as disclosed is capable of this intended use).
Regarding claim 15, Blanck in view of Dar and in further view of Shlomovitz discloses the invention as described above and further discloses the posterior strut proximal of the connecting portion (Blanck, [0039]), the connecting portion being rigid (ankle portion of fottplate 140 is stiff, Blanck [0041]).  
Blanck in view of Dar and in further view of Shlomovitz as combined does not disclose a second deflection zone defined along a length of the posterior strut proximal of the connecting portion, the posterior strut being arranged to flex through the second deflection zone during gait to accommodate voluntary plantarflexion of the foot of a user.
Shlomovitz teaches an analogous orthosis 100 comprising: an analogous footplate 110 (foot support 110, Fig. 1, [0129]-[0130]), an analogous strut 130 (vertical bar 130, [0141]) proximal an analogous rigid connecting portion 120 (coupler 120 may be substantially rigid, Shlomovitz, [0096], Fig. 1) and a second deflection zone defined along a length of the posterior strut proximal of the connecting portion 120, the posterior strut being arranged to flex through the second deflection zone during gait to accommodate voluntary plantarflexion of the foot of a user (elongate member 130 is flexible, Shlomovitz, [0141], [0144]]; the elongate member as disclosed is capable of the intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the posterior strut proximal of the connecting portion of the orthosis of Blanck/Dar/Shlomovitz as combined comprises a second deflection zone defined along a length of the posterior strut proximal of the connecting portion, the posterior strut being arranged to flex through the second deflection zone during gait to accommodate voluntary plantarflexion of the foot of a user, as taught by Shlomovitz, in order to provide an improved orthosis that enables substantial imitation of the biomechanics of a healthy foot, (Shlomovitz, [0145]).
Regarding claim 16, Blanck in view of Dar and in further view of Shlomovitz discloses the invention as described above and further discloses wherein the second deflection zone extends approximately 60% of an overall length of the posterior strut (see Shlomovitz, Fig. 1; length of strut that lacks connector 120 portion is approximately 3/5th of the entire length of the strut which falls within the claimed range of between about 40% and about 60% of an overall length of the posterior strut).  
	Regarding claim 17, Blanck in view of Dar and in further view of Shlomovitz discloses the invention as described above and further discloses a forefoot portion curving or angling upwardly from the midfoot portion of the footplate toward a toe end (Shlomovitz, Fig. 3).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanck (US 2012/0271214) in view of Dar (US 2009/0177131) in view of Shlomovitz (US 2008/0300525) and in further view of Ingimundarson (2005/0054959).
Regarding claim 11, Blanck in view of Dar and in further view of Shlomovitz discloses the invention as described above.
Blanck in view of Dar and in further view of Shlomovitz does not disclose wherein a thickness of the first deflection zone along a forefoot portion of the footplate is less than about 0.4 times a thickness of the footplate along the heel portion.
Ingimundarson teaches an analogous footplate 114 for use with an analogous orthosis 200 (Figs. 21, [0097]) and an analogous first deflection zone 220 (Fig. 22) and an analogous heel portion 230  wherein a thickness of the first deflection zone along a forefoot portion of the footplate is less than about 0.4 times a thickness of the footplate along the heel portion (thickness at 220 [Fig. 22] is one layer thick versus 5 layers at 230, therefore thickness at 220 is 0.20 that of 230, [0102]-[0103]; which thickness is less than about 0.4 times a thickness of the footplate along the heel portion).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of  Blanck in view of Dar and in further view of Shlomovitz to provide a thickness of the first deflection zone along a forefoot portion of the footplate that is less than about 0.4 times a thickness of the footplate along the heel portion) as taught by Ingimundarson, in order to provide an improved orthosis that facilitates roll over of the footplate (Ingimundarson, [0104]).  
Regarding claim 12, Blanck in view of Dar and in further view of Shlomovitz discloses the invention as described above.
Blanck in view of Dar and in further view of Shlomovitz does not disclose wherein a thickness of the first deflection zone varies by more than about 40% from a toe end of the footplate to between about 0.2 and about 0.4 of an overall length of the footplate
Ingimundarson teaches an analogous footplate 114 for use with an analogous orthosis 200 (Figs. 21, [0097]) and an analogous first deflection zone 220 (Fig. 22) and an analogous heel portion 230 wherein a thickness of the first deflection zone varies by more than about 40% from a toe end of the footplate to between about 0.2 and about 0.4 of an overall length of the footplate (thickness at 220 [Fig. 22] is one layer thick versus 5 layers at 228, 230 and 4 layers at 226  therefore thickness at 220 is 0.25 that of 226, [0102]-[0103] which means zone 226 has about 75% greater thickness than 220; zones at 220, 222, 224, 226 account for 0.2-0.4 the length of the footplate, Fig. 22, [102]-[103]; 75% value falls within the range of by more than about 40% from a toe end of the footplate to between about 0.2 and 0.4 of an overall length of the footplate).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the footplate of the orthosis of Blanck in view of Dar and in further view of Shlomovitz to provide a thickness of the first deflection zone varies by more than about 40% from a toe end of the footplate to between about 0.2 and about 0.4 of an overall length of the footplate, as taught by Ingimundarson, in order to provide an improved orthosis that facilitates that facilitates roll over of the footplate (Igimundarson [0104]).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Blanck (US 2012/0271214) in view of Dar (US 2009/0177131), in view of Hinds (US 2014/0121579) in view of Hu (US 2011/0146032) and in further view of Devreese (US 2006/0276736).
	Regarding claim 20, Blanck  discloses an orthosis 300 (knee ankle foot orthosis 200, [0051], see annotated Figs. 8 and 9 below) comprising: 


    PNG
    media_image1.png
    692
    571
    media_image1.png
    Greyscale




a footplate 180 (footplate section 180 of ankle/footplate section140, [0033] [0040], see annotated Fig. 3 below) having a heel portion 180 (heel is part of footplate section; see ankle/footplate section 140 of annotated Fig. 3 below which shows the same ankle/footplate section 140 but with a different cuff embodiment than Figs. 8 and 9),

    PNG
    media_image2.png
    347
    296
    media_image2.png
    Greyscale


a midfoot portion 180 (annotated Fig. 3; midfoot portion part of footplate section 180), a longitudinal axis extending between the heel and midfoot portions (annotated Fig. 3); a posterior strut 130 (posterior strut 130 [dual bars], [0033]) having a connecting portion 170 (ankle section 170 of ankle/footplate section 140, [0040], [0050], claim 7) connected to the heel portion of the footplate 140 (annotated Figs. 8 and 9 above, [0040]) and extending upwardly therefrom (annotated Fig. 9), wherein the posterior strut is arranged to extend along a back of a user's leg and directed linearly above the heel portion of the footplate relative to the back of the leg (annotated Fig. 9, annotated Fig. 3); and a securing device 110, 120, 305 (proximal cuff 110, [0029], strap 120, [0032]; lower portion of knee orthosis section 305 [carbon knee orthosis cuff],[0051]-[0052]) attached to the posterior strut ([0033], Fig. 9), the securing device including an anterior shell (lower portion of knee orthosis section 305 [carbon knee orthosis cuff], annotated magnified Fig. 8 below, [0051]-[0052]) 


    PNG
    media_image3.png
    705
    597
    media_image3.png
    Greyscale

having a rigid configuration ([0052]; the knee orthosis cuff is carbon), the anterior shell 305 is directly opposite  the posterior strut (Figs. 8 and 9 shows cuff 110 and 305 are opposed to posterior strut) and defines a peak positioned medial of the longitudinal axis of the footplate (see annotated Fig. 8 above and annotated Fig. 6a below; where longitudinal axis extends from between the dual strut, the peak positioned to one side of the knee is positioned medial of the longitudinal axis), the anterior shell having side portions angled relative to one another to form the peak, the anterior shell defining a cut-out defined along the upper periphery of the anterior shell (see annotated Fig. 8 above showing cut-out and side portions; side portions are angled); wherein the connecting portion (see annotated Fig. 9 above) is positioned lateral of the longitudinal axis of the footplate  (where the longitudinal axis of the footplate extends from between the dual strut [annotated Fig. 6a below], the connecting portion 170, which includes lateral wing 190 [0040], is lateral of the longitudinal axis, see annotated Fig. 6a below; though Fig. 6a has a different footplate embodiment it is used to show how the longitudinal axis of the dual strut extends to a longitudinal axis of the footplate in any embodiment; thus the connecting portion shown in annotated Fig. 9 above is seen to be positioned lateral of the longitudinal axis of the footplate as the longitudinal axis of the footplate is in alignment with a longitudinal axis between the strut, and the connecting portion is lateral of the longitudinal axis of the strut and is thus lateral of the longitudinal axis of the footplate), 


    PNG
    media_image5.png
    343
    352
    media_image5.png
    Greyscale

wherein the anterior shell has side portions angled relative to one another to form the peak, the anterior shell defining a cut-out defined along the upper periphery of the anterior shell; wherein the posterior strut is positioned laterally relative to the longitudinal axis (see annotated Fig. 3 above;  the longitudinal axis is disposed between the strut 130 where it aligns with an axis of the center of the strut; thus a portion of the strut to one side of the axis of the center strut is positioned laterally relative to the longitudinal) and a center of the posterior strut (annotated Fig. 8 below) corresponds to the peak of the anterior shell (the peak of the anterior shell is positioned laterally to one side of the knee [see annotated Fig. 8 below] and a center of a right section of the posterior strut [see annotated Fig. 8 below] is also positioned laterally to one side of the knee which is the same as the knee side to which the peak is positioned; thus a center of the posterior strut corresponds to the peak of the anterior shell)  

    PNG
    media_image4.png
    705
    597
    media_image4.png
    Greyscale


wherein the securing device includes a strap member 120 (annotated Fig. 9, [0032]) connecting the anterior shell to the posterior strut (cuff [anterior shell] has a strap 120 to hold it in place, Fig. 9; strap 120 attached to cuff [part of securing device] attached to base [annotated Fig. 9]; base is attached to strut, thus strap connects shell to strut via cuff and base).


Blanck does not explicitly disclose that the cut-out and the peak being arranged to correspond to a tibial crest and tibial tuberosity of a user.
	Dar teaches an analogous orthosis 150 (Figs. 1 and 6) comprising an analogous securing device 50, 114, 60 (semi-rigid frame 50, internal soft layer 114 and external soft layer 60, [0167]) including an analogous anterior shell 50, the analogous anterior shell defining a peak (see annotated Fig. 6 below) 

    PNG
    media_image7.png
    616
    586
    media_image7.png
    Greyscale

and having side portions angled relative to one another to form the peak, the anterior shell defining a cut-out defined along the upper periphery of the anterior shell, the cut-out and  the peak being arranged to correspond to a tibial crest and tibial tuberosity of a user([0183]-[0184]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the cut-out and the peak  of the anterior shell of the orthosis of Blanck being arranged to correspond to a tibial crest and tibial tuberosity of a user, as taught by Dar, in order to provide an improved orthosis that that assists with placement of the orthosis (Dar, [0183]-[0184]).
	Blanck in view of Dar discloses the invention as described above.  Blanck in view of Dar does not disclose wherein the securing device includes a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device.
Hinds teaches an analogous orthosis 200 (wrist brace 200, Fig. 2) comprising an analogous securing device 216, 214 (wrist strap 216 and brace body 214, [0036]) including an analogous anterior shell 214 (brace body 214) wherein the securing device includes a dial tensioner 238 (tightening mechanism 238, annotated Fig. 2 below, [0032], [0038])  secured to the anterior shell (Fig. 2) and a cable 234 (lace, [0029]) extending between the dial tensioner and a posterior aspect of the securing device (see annotated Fig. 2 above with regard to the claim 3 rejection).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the securing device of the orthosis of Blanck in view of Dar a dial tensioner secured to the anterior shell and a cable extending between the dial tensioner and a posterior aspect of the securing device, as taught by Hinds, in order to provide an improved orthosis having an improved securing device which may be adjustably tightened when worn to provide a desired level of tightness (Hinds, [0032] [0037]). 
Blanck in view of Dar and in further view of Hinds discloses the invention as described above.
Blanck in view of Dar and in further view of Hinds does not disclose the strap member including a stiffening member arranged to maintain a vertical position of the anterior shell during donning.
Hu teaches an analogous orthosis 25 (orthopedic walker 25, Figs. 2B, [0049]) having an having an analogous shell 18 (base structure 18 is a shell, [0049]; Fig. 2B) and analogous strap member 32 (strapping system 30 includes strap 32, [0053]; any of the straps mounted on the orthopedic walker 25 may include any of the strapping system configurations defined herein, [0049]), the strap member 12  includes a stiffening member 34 (reinforcement element 34, [0053]) arranged to maintain a vertical position of the anterior shell during donning (Fig. 3B, [0052], [0055]; as the claim limitations are met, the strap member of Hu is arranged to maintain a vertical position of the anterior shell during donning).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strap member of the orthosis of Blanck in view of Dar and in further view of Hinds to include a stiffening member arranged to maintain a vertical position of the anterior shell during donning, as taught by Hu, in order to provide an improved orthosis that allows the strap member to maintain sufficient durability and strength for use (Hu, [0005]).



	Blanck in view of Dar, in view of Hinds and in further view of Hu disclose the invention as described above.
	Blanck in view of Dar, in view of Hinds and in further view of Hu does not disclose he securing device comprises a sleeve connecting the posterior strut and the anterior shell and arranged to radially compress against an outer surface of a leg of a user, a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve.
Devreese teaches an analogous orthosis (Fig. 1) having an analogous posterior strut 3 (posts 3, [0050]) and an analogous securing device 2 (cuff 2, [0050]) and an analogous anterior shell 2 (cuff 2 [analogous anterior shell in that it extends anteriorly]) wherein the securing device comprises a sleeve 5 (sheath 5, Fig. 1, [0050]) connecting the posterior strut and the anterior shell (Fig. 1, [0050]) and arranged to radially compress against an outer surface of a leg of a user (cuff 2 [analogous anterior shell in that it extends anteriorly] is arranged to radially compress against an outer surface of a leg [0043]); as sheath 5 [sleeve] is part of the cuff 2, it is arranged to radially compress against an outer surface of a leg via the cuff), a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve (Fig. 1, [0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the securing device of the orthosis of Blanck in view of Dar, in view of Hinds and in further view of Hu comprises a sleeve connecting the posterior strut and the anterior shell and arranged to radially compress against an outer surface of a leg of a user, a proximal portion of the posterior strut being disposed within a pocket defined by the sleeve, as taught by Devreese, in order to provide an improved orthosis that allows for a vertical displacement of the shell (Devreese, [0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786